IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-91,425-01


                          EX PARTE ROCKY COOPER, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2017-413,656-A IN THE 364TH DISTRICT COURT
                           FROM LUBBOCK COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The record does not contain the

judgment for the predicate offense of attempted sexual assault, allegedly attached to the writ

application as Exhibit C. The writ record received by this Court contains none of the exhibits
                                                                                                    2

referred to in Applicant’s memorandum.

       The district clerk shall either forward to this Court Writ Exhibit C, the judgment of

conviction for attempted sexual assault from January 21, 2010, or certify in writing that this

document is not part of the record. The district clerk shall comply with this order within thirty days

from the date of this order.



Filed: September 16, 2020
Do not publish